[Cite as Staples v. OhioHealth Corp., 2020-Ohio-4578.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Joshua Staples,                                     :

                Plaintiff-Appellant,                :          No. 19AP-591
                                                            (C.P.C. No. 19CV-1976)
v.                                                  :

OhioHealth Corporation et al.,                      :    (ACCELERATED CALENDAR)

                Defendants-Appellees.               :




                                         D E C I S I O N

                                  Rendered on September 24, 2020


                On brief: Donahey & Defossez, and Curtis M. Fifner, for
                appellant. Argued: Curtis M. Fifner.

                On brief: Bricker & Eckler, LLP, Bobbie S. Sprader, and
                Karen L. Clouse, for appellee OhioHealth Corporation.
                Argued: Karen L. Clouse.

                  APPEAL from the Franklin County Court of Common Pleas

BROWN, J.
        {¶ 1} Joshua Staples, plaintiff-appellant, appeals from a judgment of the Franklin
County Court of Common Pleas in which the court granted the motion for summary
judgment filed by OhioHealth Corporation ("OhioHealth"), defendant-appellee.
        {¶ 2} On July 16, 2015, appellant presented to the emergency department at
Doctors Hospital, which is owned by OhioHealth, complaining of asthma issues. Dr. Eric
Cortez, a physician, and Tammy Stoneburner, defendant-appellee, a nurse, were working
in the emergency room at the time. Stoneburner was working at the hospital and this was
arranged by a staffing agency, American Traveler Nursing Agency ("American Traveler").
No. 19AP-591                                                                            2

          {¶ 3} Dr. Cortez ordered one milligram of epinephrine to be injected
intramuscularly. Instead of injecting the epinephrine intramuscularly, Stoneburner
administered the epinephrine injection intravenously, which caused appellant further
medical issues.
          {¶ 4} On July 8, 2016, appellant served OhioHealth a "180-day letter," pursuant
to R.C. 2305.113(B)(1), informing OhioHealth of a potential legal action and extending the
one-year statute of limitations found in R.C. 2305.113 for medical negligence actions.
There is nothing in the record indicating that appellant served the 180-day letter on
Stoneburner.
          {¶ 5} On January 3, 2017, appellant filed a medical negligence action against
OhioHealth and Stoneburner. Appellant completed service of the complaint on
OhioHealth but not Stoneburner. On August 3, 2017, the trial court issued an intent to
dismiss for lack of prosecution unless appellant could show cause within 10 days why the
case should not be dismissed. On August 14, 2017, appellant sought additional time to
serve Stoneburner and depose her. Appellant attempted service on Stoneburner at several
different addresses but was unsuccessful.
          {¶ 6} On January 3, 2018, OhioHealth filed a motion for summary judgment.
          {¶ 7} On January 4, 2018, American Traveler filed an answer on Stoneburner's
behalf.
          {¶ 8} On March 7, 2018, appellant filed a notice of voluntary dismissal pursuant
to Civ.R. 41(A).
          {¶ 9} On March 6, 2019, appellant refiled his medical negligence action, naming
OhioHealth and Stoneburner as defendants. Appellant alleged OhioHealth was
responsible for Stoneburner's negligent actions under the theories of respondeat superior
and agency by estoppel. On March 12, 2019, service was completed on OhioHealth.
OhioHealth filed its answer on March 26, 2019. Appellant attempted service on
Stoneburner but service failed.
          {¶ 10} On April 18, 2019, OhioHealth filed a motion for summary judgment.
          {¶ 11} Appellant requested an additional 60 days to respond to the motion for
summary judgment and serve on Stoneburner a notice of deposition. Appellant attempted
service on Stoneburner at multiple Ohio addresses but service failed.
No. 19AP-591                                                                              3

       {¶ 12} On June 26, 2019, the trial court granted in part OhioHealth's motion for
summary judgment. The court found that OhioHealth could not be liable for
Stoneburner's negligence under respondeat superior because it was undisputed that
Stoneburner was not an OhioHealth employee. With regard to the agency by estoppel
claim, the court held that OhioHealth could be liable for Stoneburner's negligence.
However, there was no proof in the record that appellant served the 180-day letter on
Stoneburner; thus, appellant's filing of his original January 3, 2017 complaint would be
ineffective against Stoneburner, resulting in claims against her being time-barred and any
derivative claims against OhioHealth unsustainable. The trial court granted appellant 14
days in which to provide the court with proof that he obtained service of the 180-day letter
on Stoneburner before the statute of limitations ran.
       {¶ 13} Appellant was unable to provide the court with evidence regarding service
of the 180-day letter on Stoneburner. On August 5, 2019, the trial court issued an entry
dismissing appellant's complaint with prejudice. Appellant appeals the judgment of the
trial court, asserting the following four assignments of error:
               [I.] The Trial Court Erred by Granting Summary Judgment in
               Favor of Ohio Health and Stoneburner without Either Party
               Providing Evidence Showing Stoneburner had not Absconded,
               Concealed herself, or Left the State.

               [II.] The Trial Court Erred by Granting Summary Judgment
               to Stoneburner, who Never Appeared in the Case, let Alone
               Moved for Summary Judgment.

               [III.] The Trial Court Erred by Denying Staples an
               Opportunity to Conduct Necessary Discovery to both Prove
               his Case and Refute Appellees' Position.

               [IV.] The Trial Court Erred in Holding that Stoneburner, as a
               Nurse, was not an Agent of Ohio Health in any Capacity.

       {¶ 14} Appellant argues in his assignments of error the trial court erred when it
granted OhioHealth's motion for summary judgment. Summary judgment is appropriate
when the moving party demonstrates that: (1) there is no genuine issue of material fact,
(2) the moving party is entitled to judgment as a matter of law, and (3) reasonable minds
can come to but one conclusion when viewing the evidence most strongly in favor of the
non-moving party, and that conclusion is adverse to the non-moving party. Hudson v.
No. 19AP-591                                                                               4

Petrosurance, Inc., 127 Ohio St.3d 54, 2010-Ohio-4505, ¶ 29; Sinnott v. Aqua-Chem, Inc.,
116 Ohio St.3d 158, 2007-Ohio-5584, ¶ 29. Appellate review of a trial court's ruling on a
motion for summary judgment is de novo. Hudson at ¶ 29. This means that an appellate
court conducts an independent review, without deference to the trial court's
determination. Zurz v. 770 W. Broad AGA, L.L.C., 192 Ohio App.3d 521, 2011-Ohio-832,
¶ 5 (10th Dist.); White v. Westfall, 183 Ohio App.3d 807, 2009-Ohio-4490, ¶ 6 (10th
Dist.).
          {¶ 15} When seeking summary judgment on the ground that the non-moving party
cannot prove its case, the moving party bears the initial burden of informing the trial
court of the basis for the motion and identifying those portions of the record that
demonstrate the absence of a genuine issue of material fact on an essential element of the
non-moving party's claims. Dresher v. Burt, 75 Ohio St.3d 280, 293 (1996). The moving
party does not discharge this initial burden under Civ.R. 56 by simply making a
conclusory allegation that the non-moving party has no evidence to prove its case. Id.
Rather, the moving party must affirmatively demonstrate by affidavit or other evidence
allowed by Civ.R. 56(C) that the non-moving party has no evidence to support its claims.
Id. If the moving party meets its burden, then the non-moving party has a reciprocal
burden to set forth specific facts showing that there is a genuine issue for trial. Civ.R.
56(E); Dresher at 293. If the non-moving party does not so respond, summary judgment,
if appropriate, shall be entered against the non-moving party. Id.
          {¶ 16} We will address appellant's fourth assignment of error first. Appellant
argues in his fourth assignment of error that the trial court erred when it held that
Stoneburner was not an agent of OhioHealth in any capacity.
          {¶ 17} Appellant   brought   his   negligence   claim   against   OhioHealth   and
Stoneburner under two distinct doctrines: (1) respondeat superior, and (2) agency by
estoppel. Under the doctrine of respondeat superior, a hospital is liable for the negligent
acts of its employees or agents. Berdyck v. Shinde, 66 Ohio St.3d 573, 578 (1993), citing
Klema v. St. Elizabeth's Hosp. of Youngstown, 170 Ohio St. 519 (1960). Although an
employer is vicariously liable for the torts of its employees or agents under the doctrine of
respondeat superior, it is not liable for the negligence of an independent contractor over
whom it retained no right to control the mode and manner of doing the contracted-for
No. 19AP-591                                                                                 5

work. Clark v. Southview Hosp. & Family Health Ctr., 68 Ohio St.3d 435, 438 (1994),
citing Councell v. Douglas, 163 Ohio St. 292, 295-96 (1955). Therefore, under the doctrine
of respondeat superior, because the employer is liable for the actions of the employee, it
can be sued independently of the employee by the injured party. Losito v. Kruse, 136 Ohio
St. 183 (1940), syllabus. Under basic agency law, the employer's direction and control over
the details of the employee's work and conduct is what makes their relationship one of
actual agency. Costell v. Toledo Hosp., 98 Ohio App.3d 586, 592-94 (6th Dist.1994). A
hospital is liable for the provable torts of its employees committed within the scope of
employment. Avellone v. St. John's Hosp., 165 Ohio St. 467 (1956). The agent who
committed the tort is primarily liable for its actions, while the principal is merely
secondarily liable. Losito.
       {¶ 18} In the present case, the trial court concluded that "[a]ll of the evidence
before the Court demonstrates that Ms. Stoneburner was not an employee of OhioHealth
at the time of the alleged negligence, but rather was an independent contractor.
Therefore, OhioHealth cannot be held liable for Ms. Stoneburner's actions under a theory
of respondeat superior." (June 26, 2019 Decision & Entry at 3.)
       {¶ 19} The trial court also granted OhioHealth summary judgment with regard to
appellant's claim under agency by estoppel. "Agency by estoppel is not a direct claim
against a hospital, but an indirect claim for the vicarious liability of an independent
contractor with whom the hospital contracted for professional services." Comer v. Risko,
106 Ohio St.3d 185, 2005-Ohio-4559, ¶ 27. In general, a principal is not vicariously liable
for the negligence of an independent contractor since there is no right to control the
manner or details of work or judgment. Id. at ¶ 18; Councell at 295-96. However, a
hospital is liable under the doctrine of agency by estoppel for the negligence of
independent medical practitioners practicing in the hospital when: (1) the hospital holds
itself out to the public as a provider of medical services, and (2) in the absence of notice or
knowledge to the contrary, the patient looks to the hospital, as opposed to the individual
practitioner, to provide competent medical care. Clark at syllabus.
       {¶ 20} In the present case, with regard to appellant's agency by estoppel argument,
OhioHealth argued that, because appellant's claim against Stoneburner was time-barred,
OhioHealth could not be held liable. The trial court agreed. The court found there was no
No. 19AP-591                                                                               6

proof in the record that the 180-day letter was served on Stoneburner, and because
Stoneburner was not an employee of OhioHealth, service of this letter on OhioHealth
would not impute to Stoneburner. If Stoneburner was never served with the 180-day
letter, the trial court reasoned, then appellant's statute of limitations was not extended in
relation to Stoneburner. Consequently, appellant's filing of his original complaint on
January 3, 2017 would be ineffective as against Stoneburner, resulting in all claims
against her being time-barred, and OhioHealth being unable to be held liable under a
theory of agency by estoppel.
       {¶ 21} Appellant asserts the trial court's determination was wrongly based on the
Supreme Court of Ohio's decision in Comer. In Comer, two independent-contractor
physicians were alleged to have negligently read x-rays at the hospital. The plaintiff sued
only the hospital, allowing the statute of limitations for the physicians to expire, and the
trial court granted summary judgment to the hospital. The Supreme Court upheld the
granting of summary judgment. The court held that agency by estoppel is a derivative
claim of vicarious liability whereby the liability of the hospital must flow through the
independent-contractor physician. Consequently, the court concluded, there can be no
viable claim for agency by estoppel if the statute of limitations against the independent-
contractor physician has expired.
       {¶ 22} In the present case, appellant argues that Comer should be narrowly applied
to only independent-contractor physicians. Appellant relies on the decision in Van Doros
v. Marymount Hosp., Inc., 8th Dist. No. 88106, 2007-Ohio-1140, to support his
contention that Comer does not apply to nurses. In Van Doros, the plaintiff filed a
negligence action against a hospital and a nurse who was employed by a staffing agency
and working for the hospital under a contract with the staffing agency. The nurse was
subsequently dismissed based on the plaintiff's failure to serve the nurse within the
statute of limitations. Thereafter, the court granted summary judgment to the hospital
finding that it could not be held vicariously liable for the nurse's actions when a timely
claim was not asserted directly against the nurse pursuant to Comer. On appeal, the court
of appeals disagreed with the trial court and held that Comer was inapplicable to the
circumstances. The court found Comer specifically addressed the liability of physicians,
rather than nurses. The appellate court reasoned that nurses and physicians are distinctly
No. 19AP-591                                                                                7

different for purposes of vicarious liability because physicians essentially serve as
independent contractors, retaining primary control over their own actions and practices
within a hospital setting, while nurses are subject to the control of the hospital, nurses are
not free to choose their patients, patients are not free to choose their nurses, nurses must
adhere to hospital guidelines, nurses may be hired or fired at the hospital's discretion, and
nurses are under the direct supervision of hospital administration. Thus, the court
concluded that because the Comer decision addresses only the liability of physicians and
not nurses, it did not apply, and the trial court erred when it granted summary judgment
in favor of the hospital.
       {¶ 23} Here, appellant argues that the same logic from Van Doros should apply in
this case to preclude OhioHealth from escaping liability for Stoneburner's negligence by
relying on Comer. We agree and find Comer does not apply to the present circumstances.
Initially, the Supreme Court in Comer began its decision by indicating:
               The narrow issue before us is whether, within the constraints
               of Clark v. Southview Hosp. & Family Health Ctr. (1994), 68
               Ohio St.3d 435, 1994-Ohio-519, 628 N.E.2d 46, a viable claim
               exists against a hospital under a theory of agency by estoppel
               for the negligence of an independent-contractor physician
               when the physician cannot be made a party because the
               statute of limitations has expired.

Id. at ¶ 1. Thus, by the very language in Comer, the issue before the court was "narrow"
and addressed the negligence of only an independent-contractor physician. Other courts
have acknowledged the narrow holding of Comer and refused to apply it outside the
specific confines of those facts present in Comer. See, e.g., Taylor v. Belmont Community
Hosp., 7th Dist. No. 09 BE 30, 2010-Ohio-3986 (refusing to extend the narrow holding of
Comer); Holland v. Bob Evans Farms, Inc., 3d Dist. No. 17-07-12, 2008-Ohio-1487
(finding Comer was explicitly narrow and distinguishing its facts from Comer); Orebaugh
v. Wal-Mart Stores, Inc., 12th Dist. No. CA2006-08-185, 2007-Ohio-4969, ¶ 17-19
(holding that Comer specifically dealt with an independent-contractor physician and
agency by estoppel and does not apply to regular respondeat superior cases).
       {¶ 24} The underlying factual circumstances in Van Doros are nearly identical to
those in the present case. In Van Doros, after explaining the differences between
independent-contractor physicians and nurses, the court found that the "distinctly
No. 19AP-591                                                                              8

different" positions of such independent-contractor physicians and nurses exist "whether
the nurse is employed directly by the hospital or through a staffing agency, as [the agency
nurse] was in this case." Id. at ¶ 20. Although the hospital argued that Comer applied on
the basis that an agency nurse serves more as an independent contractor than a non-
agency nurse, the court indicated it was "unaware of any case law supporting that
conclusion, nor have appellees provided any." Id. at ¶ 21. The court then concluded that
"[a]ll nurses are shielded from primary liability in medical malpractice actions because
they are subject to the control of a greater entity. The law does not distinguish between
the liability of agency and non-agency nurses, and neither will this court." Id.
       {¶ 25} Applying the reasoning used in Van Doros to the present case, we reverse
the decision of the trial court. Comer does not apply to the present case. Comer explicitly
indicated that the narrow issue before it related only to the negligence of an independent-
contractor physician. Comer did not indicate that it applied outside of those limited
circumstances. Regardless of whether Stoneburner was employed directly by the hospital
or through a staffing agency, she was in a distinctly different position than the
independent-contractor physician in Comer. Stoneburner, like all hospital nurses, was
subject to the control and supervision of the hospital and was required to follow hospital
guidelines and protocols in carrying out her normal daily duties. Stoneburner's daily work
was not controlled or supervised by American Traveler, the staffing agency under contract
with OhioHealth, and American Traveler did not dictate the tasks and manner of
completing those tasks on a daily basis. In the hospital setting, there is no distinction
between the work performed by the hospital-employee nurse and agency nurse. Both are
under the control of the hospital. For these reasons, we find Comer applies only to
independent-contractor physicians and does not apply to the circumstances in the present
case. Therefore, the trial court erred when it granted summary judgment to OhioHealth
on the basis that OhioHealth cannot be held vicariously liable for Stoneburner's conduct.
Appellant's failure to individually serve Stoneburner with the 180-day letter, while timely
serving OhioHealth with the 180-day letter, was not a bar to appellant's vicarious liability
action against OhioHealth. Appellant's fourth assignment of error is sustained.
No. 19AP-591                                                                          9

      {¶ 26} Because we have sustained appellant's fourth assignment of error and
concluded the trial court erred when it granted summary judgment, appellant's remaining
assignments of error are moot.
      {¶ 27} Accordingly, appellant's fourth assignment of error is sustained and his
first, second, and third assignments of error are rendered moot. We reverse the judgment
of the Franklin County Court of Common Pleas and remand this matter to that court for
further proceedings in accordance with law and consistent with this decision.
                                                Judgment reversed and cause remanded.

                         BRUNNER and NELSON, JJ., concur.

                              ____________________